Horton, J.,
dissenting: The crux of my disagreement on the dis-positive issue in this case is my disagreement with the suggestion that the State’s closing argument is, in some way, at material variance with the “bill of particulars” found to exist in this case. I could agree, and will assume, that a motion for such a bill was granted and that a sort of negative bill of particulars came into existence when the State said it had nothing to add by way of a bill of particulars. I would agree also that an objection, just prior to closing argument, to notice of intent by the State to argue facts which are at material and prejudicial variance with an indictment, or with a bill of particulars thereon, would preserve the issue for appeal. However, I am at a loss to see how the argument of a hypothesis, well within the ambit of the *560indictment and based, as far as factually founded, on facts admitted in the case without objection, provides a basis for reversal.
I am troubled by the use today’s opinion makes of a bill of particulars. Since the State did not object to the motion for the bill and the court granted the motion, we are bound by its existence for all proper purposes. A bill of particulars is appropriate where information beyond the indictment is necessary to protect the defendant against double jeopardy and to enable him to prepare an intelligent defense, State v. Superior Court, 106 N.H. 228, 232, 208 A.2d 832, 835 (1965); it is not appropriate for discovery, to compel disclosure of the details of evidence on which the State will rely, id., or the legal theories the State may choose to pursue, United States v. Burgin, 621 F.2d 1352, 1359 (5th Cir.), cert. denied, 449 U.S. 1015 (1980). Use of a bill of particulars by the defendant as a discovery device, and the State’s handling of a bill of particulars in the cavalier way it was done in this case, leads to the problems spread on these pages.
The majority correctly describes the closing argument hypothesis. The State recounts testimony regarding evidence of the speed of the Peach (witness) car and the distance between Peach and the defendant at first observation by Peach. It then hypothesizes that the defendant is operating at the legal speed. Calculating from the known and the unknown assumption with an unchallenged simple mathematical formula, it arrives at a hypothetical time from observation to impact. The State does not argue this as a fact. It advances the time period as one fair and logical inference from what is known or could be found. This suggested inference is, in no way, a determined fact capable of being particularized as “the amount of time each alleged act, occurrence or offense involved,” as requested in the motion for bill of particulars. It is not only unfair to bind the State to this in proving its case; it is also totally illogical to put within the purview of facts to be proven beyond a reasonable doubt a factual hypothesis relying on an assumption for which no evidence exists. That hypothesis is not a “fact” that the jury must find. There is one crucial part of the equation that is not in evidence and can only be considered hypothetically. Furthermore, as argument, it is not, and is not submitted as, evidence in the case. Nor, as a theory of the case, could it have been compelled by the bill of particulars. Burgin, 621 F.2d at 1359. Thus,, the State was not limited by the bill of particulars in making this argument.
One of the known elements, the initial distance between the cars, was redetermined shortly before trial, and this fact was not disclosed to the defendant. It was admitted, without objection, at trial. Al*561though its disclosure prior to trial would be good prosecutorial practice, it is not compelled by a fair reading of the “bill of particulars.” The motion, although requesting specific disclosure of elapsed time, makes no specific mention of distance.
Rejecting the stated ground for reversal, I am compelled to consider also the dicta suggesting alternative grounds for reversal.
The first is the ruling of the trial court on the motion in limine denying the defendant the right to inquire of Peach the circumstances involved in his receipt of a division of motor vehicles notice of hearing and its subsequent cancellation. If necessary, the majority would hold that, without a showing of relevance or any offer of proof, the defendant has a constitutional right to raise the inference of possible bias of a witness by threshold inquiry at trial into any issue that may conceivably create an inference of bias. This is true no matter how innocent the known facts, no matter how lacking the proposed proof path may be in probative value, and no matter how prejudicial the evidence may be in matters other than the suggested bias. This threshold inquiry is permitted even where there is only an unsupported inference that the State could exert power over a witness’s freedom. Davis v. Alaska, 415 U.S. 308, 317-18 (1974) (defendant’s right to cross-examine overrides State’s interest in certain areas). The authorities seem to support such a procedure on the slightest hint of bias, United States v. Garrett, 542 F.2d 23, 25 (6th Cir. 1976); State v. Freeman, 473 A.2d 1149, 1153-54 (R.I. 1984), unless it is undisputed that no bias exists, see United States v. Benavidez, 664 F.2d 1255, 1262 (5th Cir.), reh’g denied, 671 F.2d 1380, cert. denied, 457 U.S. 1121, 1135 (1982), or if ample evidence exposing the possible bias has been put before the jury, see United States v. Alonso, 740 F.2d 862, 875 (11th Cir.), cert. denied, 469 U.S. 1166 (1984); United States v. Alvarez-Lopez, 559 F.2d 1155, 1160 (9th Cir. 1977). Although I disagree with this use of unsupported inference and would like to see it reexamined, I cannot fault the majority in its analysis of precedent. In this case, the defendant made no claim of such right. The matter was pursued as a pure case of trial court discretion. The sixth amendment claim is not properly preserved. State v. Wisowaty, 133 N.H. 604, 607, 580 A.2d 1079, 1081 (1990).
Second, the majority holds that counsel for the State argued facts not in evidence, presumably to the material prejudice of the defendant. Counsel was describing the difficulty that people have in estimating distance. He suggested that it does not come naturally and is an acquired skill, mentioning his training as a forward observer as an example. The fact that counsel for the State was trained to meas*562ure distance has absolutely nothing to do with the case, is not evidence in the case, on or off the record. The defendant made no objection to the statement. State v. Laliberte, 124 N.H. 621, 621, 474 A.2d 1025, 1025 (1984). There is no serious prejudice to the defendant. State v. Bujnowski, 130 N.H. 1, 532 A.2d 1385 (1987).
I respectfully dissent. The verdicts should be affirmed.
Thayer, J., joins in the dissent.